Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-18 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 09/23/2019.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 10/25/2019, 02/14/2020, 10/15/2020, and 01/26/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 7 is objected to because of the following informalities: grammatical error. Claim 7 recites the limitation “A apparatus”.  The Examiner suggests that this limitation be modified to: “[[A]] An apparatus”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 7 recite the limitation “…and the access carrier information list comprises…” (underlined emphasis). There is insufficient antecedent basis for this limitation in the claims. The Examiner suggests that this sentence be modified as such to overcome this 112(b) rejection:“…and the pre-obtained access carrier information list comprises…”. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 6, 7, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei “Introduction of NB-IoT Enhancements other than Multicast” NPL, 5 March 2017 (hereinafter “Huawei”), and in view of Dinan US Pub 2013/0028239 (hereinafter “Dinan”). 
Regarding claim 1
Huawei discloses a method for performing random access comprising:
determining a second access carrier based on a pre-obtained access carrier information list (Table “SystemInformationBlockTypeX-NB field descriptions”: “dl-CarrierConfigList; List of DL non anchor carriers that can be used for paging and/or random access.”)
determining a second access carrier based on a pre-obtained access carrier information list and information about a first access carrier (Table “SystemInformationBlockTypeX-NB field descriptions”: “dl-CarrierConfigList, List of DL non anchor carriers that can be used for paging and/or random access.” and furthermore “nprach-NumCBRA-StartSubcarriers; The number of start subcarriers for contention based random access. The UE shall select one of these start subcarriers when randomly selecting a start subcarrier in the preamble selection”).
Huawei does not specifically teach wherein the first access carrier comprises a carrier indicated by a base station and on which a terminal device performs access, and the access carrier information list comprises information about a carrier that supports random access In the first carrier group, random access resources may be configured on the first carrier” [0042]); and performing random access on the second access carrier.
In an analogous art, Dinan discloses determining a second access carrier based on a pre-obtained access carrier information list (“a wireless device may receive at least one RRC control message from a base station.  The at least one RRC control message may cause configuration of a plurality of carriers comprising a first carrier and at least one second carrier.  The configuration may associate with a second carrier in the at least one second carrier: a carrier group index, a second uplink carrier, a plurality of random access resource parameters, and/or the like.  The carrier group index may identify a second carrier group.  The second carrier group may be one of a plurality of carrier groups.  The second carrier group may comprise a second subset of the at least one second carrier.  The plurality of random access resource parameters may identify random access resources.” [0089]) and information about a first access carrier (“One or more second carriers in a second carrier group may be configured with random access resources.  This may allow the base station to trigger random access process on any one of the second carriers (in the second carrier group) that is configured with random access resources.  For the first carrier group, random access process may be performed only on the first carrier.  This feature may provide flexibility to the base station in selecting a second carrier for random access process in a second carrier group.” [0042]), wherein the first access carrier comprises a carrier indicated by a base station and on which a terminal device performs access (“The base station may transmit at least one RRC message to a wireless device causing configuration of random access resources in a wireless device.” [0042]), and the access carrier information list comprises information about a carrier that supports random access (“In the first carrier group, random access resources may be configured on the first carrier” [0042]); and
performing random access on the second access carrier (“One or more second carriers in a second carrier group may be configured with random access resources.” [0042]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Huawei’s method of configuring anchor and non-anchor carriers for random access to include Dinan’s method of identifying a carrier group via time alignment command in order to efficiently support multicarrier OFDM communication system (Dinan [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Dinan’s method of identifying a carrier group via time alignment command into Huawei’s method of configuring anchor and non-anchor carriers for random access since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6
Huawei, as modified by Dinan, previously discloses the method according to claim 1, wherein before the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier, the method further comprises:
Huawei further discloses receiving the access carrier information list broadcast by a system (“The IE SystemInformationBlockTypeX-NB contains radio resource configuration for paging and random access procedure on non-anchor carriers.” and furthermore “SystemInformationBlockTypeX-NB field descriptions: dl-CarrierConfigList - List of DL non anchor carriers that can be used for paging and/or random access.”).

Regarding claim 7
 	Dinan discloses a apparatus for communication (i.e. “The wireless device 406” in Fig. 4; [0019]) comprising:
a memory configured to store data and program (“program code instructions 410 stored in non-transitory memory 409” in Fig. 4; [0019]); and
a processor (“processor 408” in Fig. 4; [0019]) configured to determine a second access carrier based on a pre-obtained access carrier information list and information about a first access carrier, wherein the first access carrier comprises a carrier indicated by a base station and on which access is performed, and the access carrier information list comprises information about a carrier that supports random access, and, wherein, the processor is configured to perform random access on the second access carrier (as afore-mentioned in claim 1 discussion).
The scope and subject matter of apparatus claim 7 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 7 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 12
Huawei, as modified by Dinan, previously discloses the apparatus according to claim 7, wherein the apparatus further comprises: 
Dinan further discloses a receiver (“Base station 401 and wireless device 406 may be configured to send and receive data over wireless link 411 using multiple frequency carriers.  According to some of the various aspects of embodiments, transceiver(s) may be employed.  A transceiver is a device that includes both a transmitter and receiver.” [0019]), configured to receive the pre-obtained access carrier information list broadcast by a system.
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 12 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 13
A non-transitory computer readable medium storing program codes for use by a user equipment device (UE), the program codes comprising instructions for:
determining a second access carrier based on a pre-obtained access carrier information list and information about a first access carrier, wherein the first access carrier comprises a carrier indicated by a base station and on which a terminal device performs access, and the pre-obtained access carrier information list comprises information about a carrier that supports random access; and
performing random access on the second access carrier.
The scope and subject matter of non-transitory computer readable medium claim 13 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 13 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 18
The non-transitory computer readable medium according to claim 13, wherein before the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier, comprises: receiving the pre-obtained access carrier information list broadcast by a system.
The scope and subject matter of non-transitory computer readable medium claim 18 is drawn to the computer program product of using the corresponding method claimed in claim 6. Therefore computer program product claim 18 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claims 2-5, 8-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei, in view of Dinan, and further in view of Damnjanovic US Pub 2012/0063302 (hereinafter “Damnjanovic”). 
Regarding claim 2
Huawei, as modified by Dinan, previously discloses the method according to claim 1, wherein the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier comprises:
Huawei further discloses obtaining an index of the second access carrier based on the information about the first access carrier; and determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier (Table “SystemInformationBlockTypeX-NB field descriptions”: “npdcch-CarrierIndex; Index of the carrier in the list of DL non anchor carriers. The first entry in the list has index ‘1’, the second entry has index ‘2’ and so on.”).
Dinan further discloses obtaining an index of the second access carrier based on the information about the first access carrier; and determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier (“Second carriers grouped with the first carrier may be grouped implicitly and a carrier group index for the first carrier group may not be needed or a carrier group index may be assigned implicitly by default (for example, carrier group index 0). Carrier group index may be regarded as zero if the carrier group index field is absent upon second carrier addition.  If a second carrier is not configured with a carrier group index, it may apply that the second carrier belongs to first carrier group.” [0038]; [0034]).
Huawei and Dinan do not specifically teach that obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm.
In an analogous art, Damnjanovic discloses obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm (“In yet another example, the received response is a scrambled response, and the user equipment descrambles the response according to a special signature sequence number or a reserved random access radio network temporary identifier (RA-RNTI) to ascertain a particular uplink component carrier.” [0011]); and
determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier (“According to one aspect, the request that is received at the user equipment includes information relating to the association between the first downlink component carrier and an indicated uplink component carrier, and the indicated uplink component carrier is selected as the uplink component carrier. In one example, the response to the transmitted random access message is received on a second downlink component carrier that is linked to the indicated uplink component carrier in accordance with system information block 2 (SIB2) signaling.  In another example, the response to the transmitted random access message is received on the first downlink component carrier.” [0011]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Huawei’s method of configuring anchor and non-anchor carriers for random access, as modified by Dinan, to include Damnjanovic’s method for facilitating random access procedures in wireless communication systems in order to efficiently support multicarrier communication system (Damnjanovic [0008-0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Damnjanovic’s method for facilitating random access procedures in wireless communication systems into Huawei’s method of configuring anchor and non-anchor carriers for random access since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3
Huawei, as modified by Dinan, previously discloses the method according to claim 1, wherein the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier comprises:
Dinan further discloses obtaining a first carrier information list from the pre-obtained access carrier information list, wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained after the terminal device increases a coverage level (“In an example implementation, the time alignment value of a serving carrier may change, for example due to wireless device's mobility from a macro to a repeater or an RRH (remote radio head) coverage area.  The signal delay for that second carrier may become different from the original value and different from other serving carriers in the same carrier group.  In this scenario, base station may relocate this time alignment-changed serving carrier to another existing carrier group.” [0036]; “For example, depending on the signal quality received from a wireless device on various second carriers downlink carrier or by determination of wireless device being in repeater coverage area, or a combination of both, a base station may determine the initial configuration of first and second carrier groups and membership of second carriers to carrier groups.” [0035]; [0033]);
Huawei and Dinan do not specifically teach that obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm.
In an analogous art, Damnjanovic discloses a carrier that supports a new coverage level obtained after the terminal device increases a coverage level (“The scenario that was discussed in connection with FIG. 8 provides an example of cross-carrier control for a random access procedure.  The above scenario also illustrates that it is beneficial to select the most reliable component carrier for conducting a random access procedure (e.g., the range expansion component carrier in the exemplary configuration of FIG. 8).” [0102]); obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm (“In yet another example, the received response is a scrambled response, and the user equipment descrambles the response according to a special signature sequence number or a reserved random access radio network temporary identifier (RA-RNTI) to ascertain a particular uplink component carrier.” [0011]); and
determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier (“According to one aspect, the request that is received at the user equipment includes information relating to the association between the first downlink component carrier and an indicated uplink component carrier, and the indicated uplink component carrier is selected as the uplink component carrier. In one example, the response to the transmitted random access message is received on a second downlink component carrier that is linked to the indicated uplink component carrier in accordance with system information block 2 (SIB2) signaling.  In another example, the response to the transmitted random access message is received on the first downlink component carrier.” [0011]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Huawei’s method of configuring anchor and non-anchor carriers for random access, as modified by Dinan, to include Damnjanovic’s method for facilitating random access procedures in wireless communication systems in order to efficiently support multicarrier communication system (Damnjanovic [0008-0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Damnjanovic’s method for facilitating random access procedures in wireless communication systems into Huawei’s method of configuring anchor and non-anchor carriers for random access since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4
 	Huawei, as modified by Dinan and Damnjanovic, previously discloses the method according to claim 3, 
Dinan further discloses wherein the first carrier information list comprises information about a non-anchor carrier supporting the new coverage level obtained after the terminal device increases the coverage level or information about all carriers supporting the new coverage level obtained after the terminal device increases the coverage level (“For example, depending on the signal quality received from a wireless device on various second carriers downlink carrier or by determination of wireless device being in repeater coverage area, or a combination of both, a base station may determine the initial configuration of first and second carrier groups and membership of second carriers to carrier groups.” [0035]).
Damnjanovic further discloses wherein the first carrier information list comprises information about a non-anchor carrier (i.e. “second downlink component carrier (i.e., DL CC2)”) supporting the new coverage level obtained after the terminal device (i.e. “user equipment”) increases the coverage level or information about all carriers supporting the new coverage level obtained after the terminal device increases the coverage level (“In the example of FIG. 8, a contention-free random access procedure is started for a user equipment that is served by the picocell.  The user equipment is initially in position 1, where the coverage of the first (e.g., primary) component carrier (CC1) associated with the picocell is small.  When the user equipment moves into the range expansion region (i.e., position 2), the linked downlink component carrier (i.e., DL CC1), which is not the range expansion component carrier, can determined to be unreliable.  Therefore, downlink transmissions to the user equipment may need to take place on the second downlink component carrier (i.e., DL CC2).  In such a scenario, the first uplink component carrier (UL CC1) may still be reliable.  Since the eNodeB may not know the quality of the downlink channels, it may first send a random access request on the downlink component carrier linked to the primary component carrier (i.e., on DL CC1 that is linked to UL CC1).  If there is no response from the user equipment due to, for example, movement of the user equipment, the eNodeB can transmit the random access request on another downlink component carrier (e.g., on DL CC2) with an indication that the first uplink component carrier (i.e., UL CC1) must be used for uplink transmissions. The scenario that was discussed in connection with FIG. 8 provides an example of cross-carrier control for a random access procedure.  The above scenario also illustrates that it is beneficial to select the most reliable component carrier for conducting a random access procedure (e.g., the range expansion component carrier in the exemplary configuration of FIG. 8).” [0102]).

Regarding claim 5
Huawei, as modified by Dinan and Damnjanovic, previously discloses the method according to claim 2, wherein the obtaining the index of the second access carrier based on the information about the first access carrier by using the preset algorithm comprises:
Damnjanovic further discloses obtaining the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm (“In yet another example, the received response is a scrambled response, and the user equipment descrambles the response according to a special signature sequence number or a reserved random access radio network temporary identifier (RA-RNTI) to ascertain a particular uplink component carrier.” [0011]), wherein the preset algorithm comprises:
determining the index of the second access carrier based on the index of the first access carrier and a quantity of all carriers used for the new coverage level (“Each component carrier 430 through 440 of FIG. 4 can include respective downlinks 432 and 442 as well as respective uplinks 434 and 444.  In the sections that follow, each of the forward links 432 through 442 may be referred to as a downlink component carrier, whereas each of the reverse links 434 through 444 may be referred to an uplink component carrier.  It should be noted that the exemplary diagram of FIG. 4 illustrates an equal number of uplink and downlink component carriers.  However, in some systems, the number of uplink component carriers may differ from the number of downlink component carriers.  Additionally, or alternatively, the bandwidth of the aggregated uplink component carriers may be different from the bandwidth of the aggregated downlink component carriers.” [0086]), or, 
determining the index of the second access carrier based on the index of the first access carrier and a quantity of non-anchor carriers used for the new coverage level and the information about the first access carrier comprises the index of the first access carrier (“After selecting the primary uplink component carrier (or a secondary component carrier with substantially similar timing advance value), the user equipment may further perform a random access procedure for each remaining configured and activated uplink component carrier to obtain uplink synchronization when the timing advance values associated with the remaining uplink component carriers are different from the timing advance value of the selected uplink component carrier.” [0109]).

Regarding claim 8
The apparatus according to claim 7, wherein the processor is further configured to:
obtain an index of the second access carrier based on the information about the first access carrier by using a preset algorithm; and
determine the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier.
The scope and subject matter of apparatus claim 8 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 8 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 9
The apparatus according to claim 7, wherein the processor is further configured to:
obtain a first carrier information list from the access carrier information list, wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained after a coverage level is increased;
obtain an index of the second access carrier based on the information about the first access carrier by using a preset algorithm; and
determine the second access carrier from the first carrier information list based on the index of the second access carrier.
The scope and subject matter of apparatus claim 9 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 9 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 10
The apparatus according to claim 9, wherein the first carrier information list obtained by the processor comprises information about a non-anchor carrier supporting the new coverage level obtained after the coverage level is increased or information about all carriers that support the new coverage level obtained after the coverage level is increased.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 10 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 11
The apparatus according to claim 8, wherein the processor is further configured to:
obtain the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm, wherein the preset algorithm comprises: determining the index of the second access carrier based on the index of the first access carrier and a quantity of all carriers used for the new coverage level, or, determining the index of the second access carrier based on the index of the first access carrier and a quantity of non-anchor carriers used for the new coverage level and the information about the first access carrier comprises the index of the first access carrier.
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 11 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 14
The non-transitory computer readable medium according to claim 13, wherein the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier comprises:
obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm; and
determining the second access carrier from the pre-obtained access carrier information list based on the index of the second access carrier.
The scope and subject matter of non-transitory computer readable medium claim 14 is drawn to the computer program product of using the corresponding method claimed in claim 2. Therefore computer program product claim 14 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 15
The non-transitory computer readable medium according to claim 13, wherein the determining the second access carrier based on the pre-obtained access carrier information list and information about the first access carrier comprises:
obtaining a first carrier information list from the pre-obtained access carrier information list, wherein the first carrier information list comprises information about a carrier that supports a new coverage level obtained after the terminal device increases a coverage level;
obtaining an index of the second access carrier based on the information about the first access carrier by using a preset algorithm; and
determining the second access carrier from the first carrier information list based on the index of the second access carrier.
The scope and subject matter of non-transitory computer readable medium claim 15 is drawn to the computer program product of using the corresponding method claimed in claim 3. Therefore computer program product claim 15 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 16
The non-transitory computer readable medium according to claim 15, wherein the first carrier information list comprises information about a non-anchor carrier supporting the new coverage level obtained after the terminal device increases the coverage level or information about all carriers supporting the new coverage level obtained after the terminal device increases the coverage level.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 4. Therefore computer program product claim 16 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 17
The non-transitory computer readable medium according to claim 14, wherein the obtaining the index of the second access carrier based on the information about the first access carrier by using the preset algorithm comprises:
obtaining the index of the second access carrier through a calculation based on an index of the first access carrier by using the preset algorithm, wherein the preset algorithm comprises: determining the index of the second access carrier based on the index of the first access carrier and a quantity of all carriers used for the new coverage level, or, determining the index of the second access carrier based on the index of the first access carrier and a quantity of non-anchor carriers used for the new coverage level and the information about the first access carrier comprises the index of the first access carrier.
The scope and subject matter of non-transitory computer readable medium claim 17 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 17 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411  

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411